Citation Nr: 1119909	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bronchiectasis/bronchitis for accrued benefit purposes.

2.  Entitlement to service connection for umbilical hernia repair, secondary to service-connected bronchiectasis/bronchitis for accrued benefit purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1973.  He died on June [redacted], 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Bronchiectasis/bronchitis is accompanied by pulmonary hypertension.  

2.  Umbilical hernia repair is related to service-connected bronchiectasis/bronchitis.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for bronchiectasis/bronchitis have been met for accrued benefit purposes.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 6600-6601 (2010).

2.  Umbilical hernia repair is related to service-connected disability for accrued benefit purposes.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.310, 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria & Analysis

The Veteran's claims were certified to the Board in 2009.  The Veteran died in June 2010.  Thus, at the time of the Veteran's death, he had a pending appeal of entitlement to an increased rating for bronchiectasis and for service connection for umbilical hernia repair, secondary to service-connected bronchiectasis.  As a matter of law, however, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Nevertheless, although the Veteran's appeal terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appellant filed her claim for accrued benefits while her husband's claim was still pending, thus, the Veteran's increased rating claims were not finally adjudicated at the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Therefore, while the claim for accrued benefits is separate from the claim and appeal filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and appeal and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bronchiectasis is evaluated under Diagnostic Code 6601.  Under this Diagnostic Code, a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six week total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously. Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601.

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  Under this Diagnostic Code, a 10 percent rating is warranted if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio FEV-1/ Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is 40 to 55 percent of predicted value, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent predicted, or if maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon review of the evidence, the Board finds that a 100 percent rating for bronchiectasis/bronchitis is supportable.  38 C.F.R. § 4.97.  In addition, a finding in favor of service connection for umbilical hernia repair secondary to service-connected bronchiectasis/bronchitis is supportable.  

The Board notes that there is both positive and negative evidence.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In addition to the fact that bronchiectasis can be rated under Diagnostic Code 6601 or Diagnostic Code 6600 pertaining to bronchitis, the August 2009 private doctor stated that the Veteran's lung symptoms were most likely misdiagnosed as bronchiectasis during service, and that the in-service manifestations are most likely attributable to chronic bronchitis and/or that chronic bronchitis is related to bronchiectasis.  In support of the opinion is a May 2009 private report noting the Veteran was frequently treated for bronchitis between 1980 and 1990 with suspected bronchiectasis throughout the period.  Further bolstering the opinion are VA opinions, dated in March 2007 and April 2009, to the effect that no evidence of bronchiectasis was identified on computed tomography (CT) scan of the chest, coupled with literature submitted by the Veteran to the effect that bronchiectasis cannot be cured.  Thus, whether the Veteran's in-service symptoms were attributable to bronchiectasis and/or bronchitis or whether the symptoms of bronchitis are related to bronchiectasis, in this case, the Board is unable to separate the effects of bronchiectasis and bronchitis.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board considers the degree of impairment due to bronchitis as part of the claim for increased evaluation.  

In regard to the degree of impairment, a December 2008 private record reflects a diagnosis of pulmonary hypertension due to multiple factors, to include bronchiectasis, and the August 2009 private examiner noted pulmonary hypertension diagnosed on echocardiogram in 2005.  Thus, a 100 percent evaluation is warranted under Diagnostic Code 6600.  

In addition, the Board finds there is competent evidence tending to establish umbilical hernia repair is related to symptoms of coughing associated with the service-connected lung symptoms.  The Board notes that while March 2007 VA digestive examination report notes no evidence in the medical literature to suggest that coughing causes ventral hernia, it is noted that persistent cough increases intraabdominal pressure which, in turn, might aggravate the already weakened abdominal muscles, leading to the development of hernia, and in October 2008, a private doctor noted that the Veteran's umbilical hernia was probably secondary to chronic coughing.  

The evidence is in favor of the claims.  Consequently the benefits sought on appeal are granted.  


ORDER

Entitlement to a 100 percent for bronchiectasis/bronchitis is granted for accrued benefit purposes.  

Entitlement to service connection for umbilical hernia repair secondary to service-connected bronchiectasis/bronchitis is granted for accrued benefit purposes.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


